MEMORANDUM**
Galina Serobyan, a native of Russia and citizen of Armenia, petitions for review of an order of the Board of Immigration Appeals (“BIA”) dismissing her appeal from an immigration judge’s decision denying her application for asylum, withholding of removal, and protection under the Convention Against Torture. We dismiss Serobyan’s petition for review for lack of jurisdiction because it was untimely.
A petition for review must be filed “not later than 30 days after the date of the final order of removal.” 8 U.S.C. § 1252(b)(1). The BIA mailed its decision dismissing Serobyan’s appeal to her counsel of record on December 30, 2003, and Serobyan filed her petition for review with this court 80 days later, on March 19, 2004. Accordingly, this court lacks jurisdiction. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003) (noting that the thirty day time limit for filing is mandatory and jurisdictional, and begins to run when the BIA mails its decision to petitioner’s counsel of record).
Serobyan’s motion to accept tardy opposition brief is granted. The Clerk shall file Serobyan’s brief in opposition to dismissal received on January 1, 2006 and Respondent’s response received on February 14, 2006.
PETITION FOR REVIEW DISMISSED.

 This disposition, is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.